In re: Taiman Hegwood, Jr., applying for supervisory writs, writs of certiorari, prohibition, mandamus and stay order.
Writ denied. Trial Court correctly denied motion for continuance made on day of trial on ground that defendant was dissatisfied with his court-appointed counsel and wanted to retain his own counsel. State v. Austin, 258 La. 273, 246 So.2d 12 (1971). Likewise, trial judge did not abuse his discretion in denying defendant’s motion to represent himself when said motion was made for first time on day of trial. But cf. Faretta v. California, 422 U. S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975); State v. Nix, 327 So.2d 301 (La. 1976) per curiam in denying application for rehearing.